Case: 09-40913 Document: 00511315468 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 09-40913
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARRELL KEITH CRITTENDEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 6:02-CR-21-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Darrell Keith Crittenden, federal prisoner # 98731-079, seeks leave to
appeal in forma pauperis (IFP) from the denial of his 18 U.S.C. § 3582(c)(2)
motion. He also moves for the appointment of counsel. Crittenden pleaded
guilty to possession with intent to distribute 77 grams of cocaine base (crack
cocaine) and was sentenced as a career offender under U.S.S.G. § 4B1.1 to 210
months of imprisonment. By moving to proceed IFP, Crittenden is challenging
the district court’s certification decision that his appeal was not taken in good

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-40913 Document: 00511315468 Page: 2 Date Filed: 12/08/2010

                                 No. 09-40913

faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Crittenden argues that he was entitled to a sentence reduction despite
the fact that he was sentenced as a career offender.
      Crittenden’s guidelines imprisonment range was not derived from the
quantity of crack cocaine involved in the offense but rather from his status as a
career offender. Therefore, the district court was correct in concluding that a
sentencing reduction was not permitted. See § 3582(c)(2); United States v.
Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009).
      Crittenden has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his
IFP motion is DENIED. Because the appeal is frivolous, it is DISMISSED. See
5 TH C IR. R. 42.2.   Crittenden’s motion for the appointment of counsel is
DENIED.




                                       2